--------------------------------------------------------------------------------

Exhibit 10.3


Execution Version


THIRD AMENDED AND RESTATED EXCHANGE AGREEMENT


THIRD AMENDED AND RESTATED EXCHANGE AGREEMENT (this “Agreement”), dated as of
January 1, 2020, among KKR Group Partnership L.P., KKR Holdings L.P., KKR & Co.
Inc. and KKR Group Holdings Corp.


WHEREAS, the original Exchange Agreement among KKR Management Holdings L.P., KKR
Fund Holdings L.P., KKR Holdings L.P. and KKR & Co. L.P. was executed as of July
14, 2010 in order to provide the parties with certain rights and obligations
with respect to the exchange of certain Group Partnership Units (as defined
therein) for certain partnership interests in KKR & Co. L.P. by certain persons;


WHEREAS, KKR Management Holdings L.P., KKR Fund Holdings L.P., KKR Holdings
L.P., KKR & Co. L.P., KKR Group Holdings L.P., KKR Subsidiary Partnership L.P.,
and KKR Group Limited executed and delivered an Amended and Restated Exchange
Agreement, dated as of November 2, 2010, as amended by the Amendment and Joinder
Agreement, dated as of August 5, 2014, to which KKR International Holdings L.P.
became a party thereto as a Group Partnership (as defined therein) (the “Amended
and Restated Exchange Agreement”);


WHEREAS, in connection with an internal reorganization involving, among other
things, the conversion of KKR & Co. L.P. into KKR & Co. Inc. and the dissolution
of KKR Group Holdings L.P. and KKR Group Limited, and the succession thereto by
KKR Group Holdings Corp., the parties to the Amended and Restated Exchange
Agreement and KKR Group Holdings Corp. entered into a Second Amended and
Restated Exchange Agreement, dated as of May 3, 2018 and effective as of July 1,
2018 (the “Second Amended and Restated Exchange Agreement”); and


WHEREAS, in connection with an internal reorganization being effectuated as of
the date hereof involving, among other things, the merger of each of KKR
Management Holdings L.P. and KKR International Holdings L.P. into KKR Fund
Holdings L.P. and the renaming of KKR Fund Holdings L.P. as KKR Group
Partnership L.P., KKR Group Partnership L.P., KKR Holdings L.P., KKR & Co. Inc.
and KKR Group Holdings Corp. desire to enter into this Agreement to amend and
restate the Second Amended and Restated Exchange Agreement.


NOW, THEREFORE, in consideration of the mutual covenants and undertakings
contained herein and for good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto hereby agree as
follows:


ARTICLE I.
DEFINITIONS


Section 1.1         Definitions.


The following definitions shall be for all purposes, unless otherwise clearly
indicated to the contrary, applied to the terms used in this Agreement.


“Agreement” has the meaning set forth in the preamble of this Agreement.


“Business Day” means each day that is not a Saturday, Sunday or other day on
which banking institutions in New York, New York are authorized or required by
law to close.


“Class A Common Stock” means the Class A Common Stock, $0.01 par value per
share, of the Issuer having the terms set forth in the Issuer Certificate of
Incorporation.


“Code” means the Internal Revenue Code of 1986, as amended.



--------------------------------------------------------------------------------

“Conflicts Committee” means a committee of the Board of Directors of the Issuer
comprised of directors having no financial interest (within the meaning of
Section 144 of the Delaware General Corporation Law) in any material respect in
the transactions contemplated by this Agreement.
 
“Delaware Arbitration Act” has the meaning set forth in Section 3.8(c).
 
“Exchange” has the meaning set forth in Section 2.1(a) of this Agreement.
 
“Exchange Rate” means the number of shares of Class A Common Stock for which a
Group Partnership Unit is entitled to be exchanged. On the date of this
Agreement, the Exchange Rate shall be 1 for 1, which Exchange Rate shall be
subject to modification as provided in Section 2.4.
 
“Fair Market Value” means, as of a given time, (i) if shares of Class A Common
Stock are traded on a securities exchange, then the volume-weighted average
price of a share of Class A Common Stock based on the trades during the most
recent completed trading day as reported by the principal securities exchange on
which shares of Class A Common Stock are traded and (ii) if shares of Class A
Common Stock are not traded on a securities exchange, the fair market value of
such asset as reasonably determined by the Conflicts Committee.
 
 “Group Partnership” means, initially, KKR Group Partnership L.P., a Cayman
limited partnership, and any successor thereto, and shall also include any
future partnership designated as a Group Partnership pursuant to Section 3.1.
 
“Group Partnership Agreement” means, with respect to KKR Group Partnership L.P.,
the Third Amended and Restated Limited Partnership Agreement of Group
Partnership, as may be amended, supplemented or restated from time to time and,
with respect to any future Group Partnership, the limited partnership agreement
of such future Group Partnership.
 
“Group Partnership General Partner” means, with respect to KKR Group Partnership
L.P., KKR Group Holdings Corp., a Delaware corporation, and any successor
thereto and, with respect to any future Group Partnership,  the general partner
of such future Group Partnership).
 
“Group Partnership Units” means, with respect to KKR Group Partnership L.P., the
Class A partnership units of KKR Group Partnership L.P. and, with  respect to
any future Group Partnership, the Class A partnership units of such future Group
Partnership.
 
“Insider Trading Policy” means the insider trading policy of the Issuer
applicable to the employees of the Issuer or the Issuer’s Subsidiaries, as such
insider trading policy may be amended, supplemented or restated from time to
time.
 
“Issuer” means KKR & Co. Inc., a Delaware corporation, and any successor
thereto.
 
“Issuer Certificate of Incorporation” means the Certificate of Incorporation of
the Issuer, dated May 3, 2018 and effective as of July 1, 2018, as it may be
amended, supplemented or restated from time to time.
 
“KKR Holdings” means KKR Holdings L.P., a limited partnership formed under the
laws of the Cayman Islands, and any successor thereto, and its Subsidiaries.
 
2

--------------------------------------------------------------------------------

“KKR Holdings Affiliated Person” means each Person that is as of the date of
this Agreement or becomes from time to time (i) a general partner or a limited
partner of KKR Holdings pursuant to the terms of the KKR Holdings Partnership
Agreement or (ii) a general partner, limited partner or holder of any other type
of equity interest of any Person included in clause (i) above.
 
“KKR Holdings Partnership Agreement” means the Amended and Restated Limited
Partnership Agreement of KKR Holdings, as amended, supplemented or restated from
time to time.
 
“Notice Date” means, with respect to each Quarter, the date set by the Issuer by
which KKR Holdings or a KKR Holdings Affiliated Person is required to provide
notice of an Exchange for that Quarter.
 
“Person” means an individual, corporation, limited liability company,
partnership, joint venture, trust, estate, unincorporated organization,
association (including any group, organization, co-tenancy, plan, board, council
or committee), government (including a country, state, county, or any other
governmental or political subdivision, agency or instrumentality thereof) or
other entity (or series thereof).
 
“Public Offering” means a public offering of shares of Class A Common Stock
pursuant to an effective registration statement under the United States
Securities Act of 1933, as amended, other than pursuant to a registration
statement on Form S-4 or Form S-8 or any similar or successor form.
 
“Quarter” means, unless the context requires otherwise, a fiscal quarter of the
Issuer.
 
“Quarterly Exchange Date” means, unless the Issuer cancels such Quarterly
Exchange Date pursuant to either Section 2.2(c) or 2.9 hereof, the date set by
the Issuer that is (i) at least 60 days after the Notice Date in respect of that
Quarter and (ii) (unless otherwise required by Section 409A of the Code) no
earlier than the first day following the end of the Quarter that is immediately
prior to the day that employees of the Issuer or the Issuer’s Subsidiaries would
be permitted to trade under the Issuer’s Insider Trading Policy.
 
“Sale Transaction” has the meaning set forth in Section 2.8 of this Agreement.
 
“Subsidiaries” means, with respect to any Person, any corporation, partnership,
joint venture or other legal entity of which such Person (either alone or
through or together with any other subsidiary), owns, directly or indirectly,
50% or more of the stock or other equity interests.
 
 “Transfer Agent” means such bank, trust company or other Person as shall be
appointed from time to time by the Issuer pursuant to the Issuer Certificate of
Incorporation to act as registrar and transfer agent for the Class A Common
Stock.
 
ARTICLE II.
EXCHANGE OF GROUP PARTNERSHIP UNIT
 
Section 2.1         Exchange of Group Partnership Unit.
 
(a)           Subject to the provisions of the Group Partnership Agreement and
the Issuer Certificate of Incorporation and to the provisions of Section 2.2
hereof, KKR Holdings or a KKR Holdings Affiliated Person shall be entitled on
any Quarterly Exchange Date to surrender Group Partnership Units to the Group
Partnership in exchange for either (at the option of the Group Partnership) (x)
the delivery (which, to the extent there is more than
 
3

--------------------------------------------------------------------------------

one Group Partnership, shall be on a pro rata basis (determined by reference to
the relative fair market values of the respective Group Partnership Units)) by
the Group Partnership of a number of shares of Class A Common Stock (acquired
from the Issuer) equal to the number of Group Partnership Units surrendered
multiplied by the Exchange Rate or (y) cash in an amount equal to the Fair
Market Value on the date of such exchange of the shares of Class A Common Stock
that KKR Holdings or a KKR Holdings Affiliated Person would receive pursuant to
clause (x) (any such exchange, an “Exchange”). Simultaneous with any such
Exchange pursuant to clause (x) above, Group Partnership Units shall be issued
to Group Partnership General Partner in an amount equal to the number of Group
Partnership Units surrendered to the Group Partnership. Any election by the
Group Partnership to deliver cash to KKR Holdings or a KKR Holdings Affiliated
Person, as the case may be, pursuant to clause (y) above, shall be subject to
the prior approval of the Conflicts Committee.
 
(b)          Where KKR Holdings or a KKR Holdings Affiliated Person has
exercised its right to surrender its Group Partnership Units to the Group
Partnership in an Exchange, Group Partnership General Partner shall have a
superseding right to acquire such interests for an amount of cash or shares of
Class A Common Stock equal to the amount of cash or shares of Class A Common
Stock (provided by the Issuer) that would be received pursuant to the Exchange.
 
(c)          On the date the Exchange of the Group Partnership Units is
effective, all rights of KKR Holdings or a KKR Holdings Affiliated Person as
holder of such Group Partnership Units shall cease, and KKR Holdings or such KKR
Holdings Affiliated Person shall be treated for all purposes as having become
the Record Holder (as defined in the Issuer Certificate of Incorporation) of the
shares of Class A Common Stock that are the subject of the Exchange.
 
(d)          Immediately prior to the time Group Partnership Units are
surrendered for Exchange by a KKR Holdings Affiliated Person, KKR Holdings shall
assign its rights together with its obligations hereunder in connection with an
Exchange to such KKR Holdings Affiliated Person beneficially owning such Group
Partnership Units.
 
(e)          For the avoidance of doubt, any Exchange of Group Partnership Units
shall be subject to the provisions of the Group Partnership Agreement.
 
Section 2.2         Exchange Procedures.
 
(a)          KKR Holdings or a KKR Holdings Affiliated Person may exercise the
right to Exchange Group Partnership Units set forth in Section 2.1(a) above by
providing written notice of the Exchange no later than the applicable Notice
Date to the Group Partnership General Partner and the Issuer substantially in
the form of Exhibit A hereto. Such notice shall be duly executed by such holder
or such holder’s duly authorized attorney in respect of the Group Partnership
Units to be exchanged and delivered during normal business hours at the
principal executive offices of the Group Partnership General Partner and/or the
registered office of the Issuer, as applicable.
 
(b)          A KKR Holdings Affiliated Person may irrevocably revoke any such
notice in writing on or before the applicable Quarterly Exchange Date but in no
event earlier than the fourth trading day prior to such Quarterly Exchange Date,
provided that the average of the mean between high and low trading prices on the
New York Stock Exchange for the two trading days immediately preceding the
fourth trading day prior to the Quarterly Exchange Date is at least 15% below
the average of the mean between the high and low trading prices on the New York
Stock Exchange for the two trading days immediately preceding the Notice Date in
respect of such Quarterly Exchange Date, provided further that (i) no KKR
Holdings Affiliated Person may make more than one such revocation with respect
to any Quarterly Exchange Date that is within a  twelve (12) month period of the
Quarterly Exchange Date with respect to which such revocation was made and (ii)
no KKR Holdings Affiliated Person that
 
4

--------------------------------------------------------------------------------

makes any such revocation in respect of a Quarterly Exchange Date may exercise
the right to Exchange Group Partnership Units set forth in Section 2.1(a) in
respect of the following Quarterly Exchange Date.
 
(c)          In respect of each Quarterly Exchange Date:
 
(i)         No later than two (2) weeks following the Notice Date, KKR Holdings
may determine a maximum number of Group Partnership Units that may be exchanged
for shares of Class A Common Stock on the Quarterly Exchange Date. If the number
of Group Partnership Units that KKR Holdings and any KKR Holdings Affiliated
Persons have elected to Exchange on such Quarterly Exchange Date pursuant to
Section 2.1(a) above exceeds such maximum number, then the number of Group
Partnership Units that KKR Holdings and each such KKR Holdings Affiliated Person
will be permitted to Exchange on such Quarterly Exchange Date will be reduced by
proration or similar equitable criteria determined by KKR Holdings in its
discretion so that the number of Group Partnership Units that KKR Holdings and
all such KKR Holdings Affiliated Persons will be permitted to Exchange on such
Quarterly Exchange Date is equal to such maximum number.
 
(ii)        If at any time after the Notice Date and prior to a Quarterly
Exchange Date, the Issuer commences a Public Offering or determines that it is
reasonably likely to commence a Public Offering within ninety (90) days
following such Quarterly Exchange Date, the Issuer and the Group Partnership may
cancel, at their option, all Exchanges in respect of such Quarterly Exchange
Date.
 
(iii)       If a registration statement in respect of shares of Class A Common
Stock to be issued in any Exchanges in respect of a Quarterly Exchange Date is
not effective on the day prior to such Quarterly Exchange Date, the Issuer and
the Group Partnership may cancel, at their option, all Exchanges that are
contemplated to be made pursuant to such registration statement in respect of
such Quarterly Exchange Date.
 
(iv)       If the Issuer undertakes to effect an underwritten offering of any
shares of Class A Common Stock to be issued in any Exchanges in respect of a
Quarterly Exchange Date and the Issuer reasonably determines prior to such
Quarterly Exchange Date that such underwritten offering will not occur, the
Issuer and the Group Partnership may cancel, at their option, all Exchanges in
respect of such Quarterly Exchange Date.
 
(d)          Each KKR Holdings Affiliated Person beneficially owning the Group
Partnership Units that are subject to Exchange pursuant to Section 2.1(a) above
shall execute a written assignment and acceptance agreement with respect to such
Group Partnership Units prior to such Exchange, which assignment and acceptance
agreement shall be delivered during normal business hours at the registered
office of KKR Holdings.
 
(e)          As promptly as practicable following the surrender for Exchange of
Group Partnership Units in the manner provided in this Article II, the Group
Partnership shall deliver or cause to be delivered at the principal executive
offices of the Group Partnership or at the office of the Transfer Agent the
number of shares of Class A Common Stock issuable upon such Exchange, issued in
the name of the KKR Holdings Affiliated Person or KKR Holdings or its designee,
as applicable.
 
Section 2.3         Blackout Periods and Ownership Restrictions. Notwithstanding
anything to the contrary, KKR Holdings or a KKR Holdings Affiliated Person shall
not be entitled to Exchange Group Partnership Units, and the Issuer and the
Group Partnership shall have the right to refuse to honor any request for
Exchange of Group Partnership Units, (i) at any time or during any period if the
Issuer or the Group Partnership shall determine, based on the advice of counsel
(which may be inside counsel), that there may be material non-public information
that may
 
5

--------------------------------------------------------------------------------

affect the trading price per share of Class A Common Stock at such time or
during such period, (ii) if such Exchange would be prohibited under applicable
law or regulation, (iii) to the extent such KKR Holdings Affiliated Person would
be prohibited from holding shares of Class A Common Stock under the Issuer
Certificate of Incorporation, or (iv) to the extent such Exchange would not be
permitted under the policies and procedures established by the general partner
of KKR Holdings.
 
Section 2.4         Splits, Distributions and Reclassifications. The Exchange
Rate shall be adjusted accordingly if there is: (1) any subdivision (by split,
distribution, reclassification, recapitalization or otherwise) or combination
(by reverse split, reclassification, recapitalization or otherwise) of the Group
Partnership Units that is not accompanied by an identical subdivision or
combination of the shares of Class A Common Stock; or (2) any subdivision (by
split, distribution, reclassification, recapitalization or otherwise) or
combination (by reverse split, reclassification, recapitalization or otherwise)
of the shares of Class A Common Stock that is not accompanied by an identical
subdivision or combination of the Group Partnership Units. In the event of a
reclassification or other similar transaction as a result of which the shares of
Class A Common Stock are converted into another security, then KKR Holdings or a
KKR Holdings Affiliated Person, as the case may be, shall be entitled to receive
upon Exchange the amount of such security that KKR Holdings or such KKR Holdings
Affiliated Person would have received if such Exchange had occurred immediately
prior to the effective date of such reclassification or other similar
transaction. Except as may be required in the immediately preceding sentence, no
adjustments in respect of distributions shall be made upon the Exchange of any
Group Partnership Unit.
 
Section 2.5         Shares of Class A Common Stock to be Issued. The Issuer
covenants that if any shares of Class A Common Stock require registration with
or approval of any governmental authority under any foreign, U.S. federal or
state law before such shares of Class A Common Stock may be issued upon Exchange
pursuant to this Article II, the Issuer shall use commercially reasonable
efforts to cause such shares of Class A Common Stock to be duly registered or
approved, as the case may be. The Issuer shall use commercially reasonable
efforts to list the shares of Class A Common Stock required to be delivered upon
Exchange prior to such delivery upon each national securities exchange or
inter-dealer quotation system upon which the outstanding shares of Class A
Common Stock may be listed or traded at the time of such delivery. Nothing
contained herein shall be construed to preclude the Issuer or the Group
Partnership from satisfying their obligations in respect of the Exchange of the
Group Partnership Units by delivery of shares of Class A Common Stock which are
held in the treasury of the Issuer or the Group Partnership or any of their
subsidiaries.
 
Section 2.6         Taxes. The delivery of shares of Class A Common Stock upon
Exchange of Group Partnership Units shall be made without charge to KKR Holdings
or a KKR Holdings Affiliated Person for any stamp or other similar tax in
respect of such issuance.
 
Section 2.7         Restrictions. The provisions of Section 7.05 of the Group
Partnership Agreement shall apply, mutatis mutandis, to any shares of Class A
Common Stock issued upon Exchange of Group Partnership Units.
 
Section 2.8         Subsequent Offerings. The Issuer may from time to time
provide the opportunity for KKR Holdings or a KKR Holdings Affiliated Person to
sell its Group Partnership Units to the Issuer, the Group Partnership or any of
their subsidiaries on terms no more beneficial than an Exchange (a “Sale
Transaction”); provided that no Sale Transaction shall occur unless the Issuer
cancels the nearest Quarterly Exchange Date scheduled to occur in the same
fiscal year of the Issuer as such Sale Transaction. In connection with a Sale
Transaction, KKR Holdings or such KKR Holdings Affiliated Person must provide
notice to Issuer at least thirty (30) days prior to the cash settlement of such
Sale Transaction in respect of the Group Partnership Units to be sold or within
such shorter period of time as may be agreed by the parties hereto. Such notice
shall be delivered during normal business hours at the principal executive
offices of the Issuer. For the avoidance of doubt, the total aggregate number of
Quarterly Exchange Dates and Sale Transactions occurring during any fiscal year
of the Issuer shall not exceed four (4).
 
6

--------------------------------------------------------------------------------

ARTICLE III.
 GENERAL PROVISIONS
 
Section 3.1         Amendment. The provisions of this Agreement may be amended
by the affirmative vote or written consent of each of the Issuer, the Group
Partnership and KKR Holdings. No amendment to this Agreement shall be required
(i) to the extent any entity becomes a successor of any of the foregoing parties
or (ii) to reflect the addition of a future Group Partnership, which addition
may be effectuated through the execution by such entity of an addendum to this
Agreement pursuant to which such entity agrees to be bound hereby as a Group
Partnership.


Section 3.2         Addresses and Notices. All notices, requests, claims,
demands and other communications hereunder shall be in writing and shall be
given (and shall be deemed to have been duly given upon receipt) by delivery in
person, by courier service, by fax, by electronic mail (delivery receipt
requested) or by registered or certified mail (postage prepaid, return receipt
requested) to the respective parties at the following addresses (or at such
other address for a party as shall be as specified in a notice given in
accordance with this Section 3.2):
 


(a)
If to Group Partnership General Partner to:

 
9 West 57th Street, Suite 4200
New York, NY 10019
Attention: Chief Financial Officer
Fax: 212-750-0003
 

 
(b)
If to Group Partnership to:

 
9 West 57th Street, Suite 4200
New York, NY 10019
Attention: Chief Financial Officer
Fax: 212-750-0003
 

 
(c)
If to KKR Holdings, to:

 
9 West 57th Street, Suite 4200
New York, NY 10019
Attention: Chief Financial Officer
Fax: 212-750-0003
 

 
(d)
If to the Issuer, to:

 
9 West 57th Street, Suite 4200
New York, NY 10019
Attention: Chief Financial Officer
Fax: 212-750-0003
 
Section 3.3         Further Action. The parties shall execute and deliver all
documents, provide all information and take or refrain from taking action as may
be necessary or appropriate to achieve the purposes of this Agreement.
 
7

--------------------------------------------------------------------------------

Section 3.4         Binding Effect. This Agreement shall be binding upon and
inure to the benefit of all of the parties and, to the extent permitted by this
Agreement, their successors, executors, administrators, heirs, legal
representatives and assigns. KKR Holdings may enforce the terms of this
agreement in the name of or on behalf of any KKR Holdings Affiliated Person.
Other than as expressly provided herein, nothing in this Agreement will be
construed to give any person other than the parties to this Agreement any legal
or equitable right, remedy, or claim under or with respect to this Agreement or
any provision of this Agreement.
 
Section 3.5         Severability. If any term or other provision of this
Agreement is held to be invalid, illegal or incapable of being enforced by any
rule of law, or public policy, all other conditions and provisions of this
Agreement shall nevertheless remain in full force and effect so long as the
economic or legal substance of the transactions is not affected in any manner
materially adverse to any party. Upon a determination that any term or other
provision is invalid, illegal or incapable of being enforced, the parties hereto
shall negotiate in good faith to modify this Agreement so as to effect the
original intent of the parties as closely as possible in a mutually acceptable
manner in order that the transactions contemplated hereby be consummated as
originally contemplated to the fullest extent possible.
 
Section 3.6         Integration. This Agreement constitutes the entire agreement
among the parties hereto pertaining to the subject matter hereof and supersedes
all prior agreements and understandings pertaining thereto.
 
Section 3.7         Waiver. No failure by any party to insist upon the strict
performance of any covenant, duty, agreement or condition of this Agreement or
to exercise any right or remedy consequent upon a breach thereof shall
constitute waiver of any such breach of any other covenant, duty, agreement or
condition.
 
Section 3.8         Submission to Jurisdiction; Waiver of Jury Trial.
 
(a)          Any and all disputes which cannot be settled amicably, including
any ancillary claims of any party, arising out of, relating to or in connection
with the validity, negotiation, execution, interpretation, performance or
non-performance of this Agreement (including the validity, scope and
enforceability of this arbitration provision) shall be finally settled by
arbitration conducted by a single arbitrator in New York in accordance with the
then-existing Rules of Arbitration of the International Chamber of Commerce. If
the parties to the dispute fail to agree on the selection of an arbitrator
within thirty (30) days of the receipt of the request for arbitration, the
International Chamber of Commerce shall make the appointment. Performance under
this Agreement shall continue if reasonably possible during any arbitration
proceedings.
 
(b)          Notwithstanding the provisions of Section 3.8(a), in the case of
matters relating to an Exchange, KKR Holdings may cause the Group Partnership to
bring, on behalf of the Issuer or the Group Partnership or on behalf of any KKR
Holdings Affiliated Person, an action or special proceeding in any court of
competent jurisdiction for the purpose of compelling a party to arbitrate,
seeking temporary or preliminary relief in aid of an arbitration hereunder,
and/or enforcing an arbitration award and, for the purposes of this paragraph.
 
(c)          Notwithstanding any provision of this Agreement to the contrary,
this Section 3.8 shall be construed to the maximum extent possible to comply
with the laws of the State of Delaware, including the Delaware Uniform
Arbitration Act (10 Del. C. § 5701 et seq.) (the “Delaware Arbitration Act”).
If, nevertheless, it shall be determined by a court of competent jurisdiction
that any provision or wording of this Section 3.8, including any rules of the
International Chamber of Commerce, shall be invalid or unenforceable under the
Delaware Arbitration Act, or other applicable law, such invalidity shall not
invalidate all of this Section 3.8. In that case, this Section 3.8 shall be
construed so as to limit any term or provision so as to make it valid or
enforceable within the requirements of the Delaware Arbitration Act or other
applicable law, and, in the event such term or provision cannot be so limited,
this Section 3.8 shall be construed to omit such invalid or unenforceable
provision.
 
8

--------------------------------------------------------------------------------

Section 3.9         Counterparts. This Agreement may be executed and delivered
(including by facsimile transmission) in one or more counterparts, and by the
different parties hereto in separate counterparts, each of which when executed
and delivered shall be deemed to be an original but all of which taken together
shall constitute one and the same agreement. Copies of executed counterparts
transmitted by telecopy or other electronic transmission service shall be
considered original executed counterparts for purposes of this Section 3.9.
 
Section 3.10       Tax Treatment. To the extent this Agreement imposes
obligations upon the Group Partnership or the Group Partnership General Partner,
this Agreement shall be treated as part of the Group Partnership Agreement as
described in Section 761(c) of the Code and Sections 1.704-1(b)(2)(ii)(h) and
1.761-1(c) of the Treasury Regulations. The parties shall report any Exchange
consummated hereunder (pursuant to which shares of Class A Common Stock are
delivered pursuant to Section 2.1(a) or Section 2.1(b) hereof) as a taxable sale
of Group Partnership Units by KKR Holdings or a KKR Holdings Affiliated Person
to Group Partnership General Partner, and no party shall take a contrary
position on any income tax return, amendment thereof or communication with a
taxing authority.
 
Section 3.11       Applicable Law. This Agreement shall be governed by, and
construed in accordance with, the law of the State of Delaware.
 
[Signature Page Follows]
 
9

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused this Agreement to be duly executed
and delivered, all as of the date first set forth above.
 

 
KKR & CO. INC.
   

 
By:
/s/ David J. Sorkin
 

 
Name: David J. Sorkin
 
Title: General Counsel and Secretary

     
KKR GROUP PARTNERSHIP L.P.
     
By: KKR Group Holdings Corp., its general partner
     
By:
/s/ Christopher Lee
   
Name:  Christopher Lee
 
Title:   Assistant Secretary

     
KKR HOLDINGS L.P.
     
By: KKR Holdings GP Limited, its general partner
     
By:
/s/ David J. Sorkin
   
Name:  David J. Sorkin
 
Title:   Director
     
KKR GROUP HOLDINGS CORP.
     
By:
/s/ Christopher Lee
   
Name: Christopher Lee
 
Title: Assistant Secretary

 

--------------------------------------------------------------------------------

EXHIBIT A


[FORM OF]
NOTICE OF EXCHANGE
 
KKR Group Partnership L.P.
KKR Group Holdings Corp.
KKR & Co. Inc.
KKR Holdings L.P.
9 West 57th Street, Suite 4200
New York, NY 10019
 
Reference is hereby made to the Third Amended and Restated Exchange Agreement
(the “Exchange Agreement”), among KKR Group Partnership L.P., KKR Holdings L.P.,
KKR & Co. Inc. and KKR Group Holdings Corp. as amended from time to time, and to
the First Amended and Restated Limited Partnership Agreement (the “Holdings
LPA”) of KKR Holdings L.P., as amended from time to time.
 
The undersigned (the “Exchanging KKR Holdings Affiliated Person”) desires to
exchange the number of units of KKR Holdings L.P. set forth on line B of the
notice related hereto (the “Exchange Holdings Units”) for units of KKR Group
Partnership L.P. (the “Exchange Group Partnership Units”) and to exchange such
Exchange Group Partnership Units for shares of Class A Common Stock of KKR & Co.
Inc. (“Class A Common Stock”) pursuant to an Exchange (as defined in the
Exchange Agreement). Accordingly, the Exchanging KKR Holdings Affiliated Person
hereby (i) gives notice to KKR Holdings L.P. of its election to transfer
Exchange Holdings Units in exchange for Exchange Group Partnership Units
pursuant to Section 9.2 of the Holdings LPA (the “Group Exchange”) and (ii)
gives notice to KKR Group Partnership L.P. and KKR & Co. Inc. of its election to
exchange such Exchange Group Partnership Units for shares of Class A Common
Stock in an Exchange pursuant to Section 2.2 of the Exchange Agreement. The
Exchanging KKR Holdings Affiliated Person acknowledges that the number of units
of KKR Holdings L.P. to be exchanged pursuant to clause (i) in the preceding
sentence shall be equal to the lesser of (x) the number of Exchange Holdings
Units set forth on line B of the notice related hereto, (y) the number of
Exchange Holdings Units that the general partner of KKR Holdings L.P. shall
determine that the Exchanging KKR Holdings Affiliated Person is permitted to
exchange pursuant to Section 9.2(b) of the Holdings LPA and (z) the number of
Exchange Holdings Units corresponding to the number of units of KKR Group
Partnership L.P. that the Exchanging KKR Holdings Affiliated Person is permitted
to exchange taking into account any limitations imposed pursuant to Section
2.2(c) of the Exchange Agreement.
 
Pursuant to the foregoing, the Exchanging KKR Holdings Affiliated Person hereby
(1) represents that such Exchange Holdings Units shall immediately prior to the
Group Exchange be owned by it, (2) irrevocably constitutes and appoints any
officer of the general partner of KKR Holdings L.P. as its attorney, with full
power of substitution, to exchange the Exchange Holdings Units on the books of
KKR Holdings L.P. for the Exchange Group Partnership Units on the books of KKR
Group Partnership L.P., with full power of substitution in the premises and (3)
irrevocably constitutes and appoints any officer of the general partner of KKR
Group Partnership L.P. as its attorney, with full power of substitution, to
exchange the Exchange Group Partnership Units on the books of KKR Group
Partnership L.P. for shares of Class A Common Stock on the books of KKR & Co.
Inc., with full power of substitution in the premises.





--------------------------------------------------------------------------------